              Case 2:18-cv-00854-RJS Document 7 Filed 11/07/18 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF UTAH, CENTRAL DIVISION


 RONALD MAY, et al.,
                                                          ORDER FOR PRO HAC VICE
      Plaintiffs,
                                                                ADMISSION
 v.
                                                                Case No.: 2:18-cv-854
 UTAH DEPARTMENT OF
 CORRECTIONS, et al.,
                                                         Chief District Judge Robert J. Shelby
      Defendants.



         It appearing to the Court that Petitioner meets the pro hac vice admission requirements of

DUCiv R 83-1.1(d), the motion for admission pro hac vice1 of William L. Schmidt in the United

States District Court, District of Utah, in the subject case is GRANTED.

         DATED this 6th day of November, 2018.

                                                  BY THE COURT



                                                  ROBERT J. SHELBY
                                                  United States Chief District Judge




         1
             Dkt. 6.
